IN THE SUPREME COURT OF THE STATE OF DELAWARE

  WILLIAM WARREN,                         §
                                          §   No. 391, 2016
        Defendant Below-                  §
        Appellant,                        §
                                          §
        v.                                §   Court Below—Superior Court
                                          §   of the State of Delaware
  STATE OF DELAWARE,                      §
                                          §   Cr. ID 1207020480
        Plaintiff Below-                  §
        Appellee.                         §
                                          §

                           Submitted: August 16, 2016
                             Decided: August 30, 2016

                                     ORDER

      This 30th day of August 2016, it appears to the Court that, on July 29, 2016,

the Clerk of the Court issued a notice to the appellant to show cause why this

appeal should not be dismissed for his failure to file his notice of appeal in a timely

manner. The appellant failed to respond to the notice to show cause within the

required ten-day period; therefore, dismissal of this action is deemed to be

unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that this appeal is DISMISSED.

                                 BY THE COURT:

                                 /s/ Karen L. Valihura
                                        Justice